Citation Nr: 1338738	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  08-02 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for fatigue, constant headache, muscle ache, and joint pain, claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 RO rating decision.  

The Board previously remanded his matter for additional development of the record in December 2009 and May 2011.  

In October 2009, the Veteran testified at a hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.  

There are no documents contained in the Veterans Benefits Management System (VBMS) at this time.  Virtual VA reflects mostly duplicative documents with the exception of the October 2013 appellate brief.



FINDINGS OF FACT

1.  The Veteran is shown to have had active service in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The currently demonstrated fatigue, constant headache, muscle ache and joint pain are shown as likely as not to be due to an undiagnosed illness that had its clinical onset during the Veteran's service in the Persian Gulf War.   



CONCLUSION OF LAW

The extending the benefit of the doubt in favor of the Veteran, his disability manifested by fatigue, constant headache, muscle ache and joint pain is due to an undiagnosed illness that was incurred in his service in the Southwest Asia theater during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002 and Supp. 2013); 38 C.F.R. § 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the action taken hereinbelow is fully favorable to the Veteran, further discussion of VCAA is not required at this time.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Additionally, service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2013).

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317.

With claims based on undiagnosed illness, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez  v. Principi, 19 Vet. App. 1 (2004).  

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran avers that his current fatigue, constant headaches, and muscle and joint pain are due to an undiagnosed illness that is related to his active service.  

The Veteran's DD Form 214 confirms his participation in the Southwest Asia theater of operations as he is a recipient of the Southwest Asia Service Medal with Two Bronze Stars.  He has participated in Operations Desert Shield and Desert Storm.  Thus, the Veteran is a Persian Gulf Veteran for purposes of 38 C.F.R. § 3.317.

The record shows that the Veteran first sought treatment for symptoms including fatigue, tingling sensations, nausea, joint aches, and "etc." within six months of his return from the Persian Gulf (early 1990s).  At that time, he was told nothing was wrong, but his symptoms had since reoccurred.  

The VA outpatient records beginning in November 1998 document that the Veteran endorsed having headaches and fatigue.  

Also, the Veteran underwent a VA Persian Gulf War registry examination in August 2005 when he complained of having fatigue.  The assessment was that of fatigue, and the examiner indicated to the Veteran that he had found him to have unexplained illnesses.  

In June 2010, the Veteran underwent a VA examination and complained of having fatigue, constant headache, muscle aches and joint pains.  The examiner indicated that the Veteran was here for "chronic fatigue syndrome/fibromyalgia" as he was noted in the records to have complained about this since 2005 and had apparently been diagnosed with chronic fatigue syndrome/fibromyalgia previously.  The Board notes that the Veteran, on the record, had denied any treatment for fibromyalgia or chronic fatigue syndrome; he was diagnosed with such by the Social Security Administration (SSA).  

The examiner ultimately opined that the Veteran had a diagnosed illness of chronic fatigue syndrome/fibromyalgia that was a diagnosed illness, and the Veteran is at least as likely as not to have had the condition based on the symptoms he had provided.  The examiner stated that he was unable to diagnose anything else.  The etiology of the syndrome was not known to his knowledge.  Because there was no available documented evidence of record indicating an onset of such illness in service, the examiner stated that he could not relate the Veteran's illnesses to service without resorting to speculation.  

The Veteran underwent another VA examination in April 2011 because the Board found the June 2010 VA examination to be inadequate as it did not fulfill the previous Board remand directives.  The April 2011 examiner opined that the Veteran did not have chronic fatigue syndrome or fibromyalgia.  He stated that it was less likely as not that the "undiagnosed malady" of fatigue had its onset during service.  

However, the Board notes that Congress has created an exception to the basic entitlement rule in providing compensation for a "qualifying chronic disability" in Persian Gulf War Veterans.  See 38 U.S.C.A. § 1117.  

As noted, a qualifying chronic disability includes signs or symptoms that may be a manifestation of an undiagnosed illness, and the statute specifically includes symptoms such as fatigue, headache, muscle aches, and joint pains.  See 38 U.S.C.A. § 1117(g).  In these circumstances, a veteran need not have a known clinical diagnosis to be eligible for compensation. 

Here, the Veteran served in the Persian Gulf War.  He is competent to testify as to when the onset of his symptoms began, which was shortly after service in the 1990s.  Post-service, these symptoms or signs have persisted and are clearly chronic, but have not been attributed to a known clinical diagnosis.  

In fact, the examining VA physician in April 2011 indicated that the Veteran did not have fibromyalgia nor did he have a diagnosis of chronic fatigue syndrome.  Instead, the VA examiner indicated that the Veteran had an "undiagnosed malady (fatigue)."  

The VA examiner's findings in April 2011 are most consistent with the evidence of record indicating that the Veteran's symptoms and signs are not attributable to any known diagnoses or illnesses.

The Board recognizes that the Veteran does not need to show evidence of a nexus opinion under 38 C.F.R. § 3.317.  Gutierrez  v. Principi, 19 Vet. App. 1 (2004).  We find that based on his verified qualifying service and the symptoms documented on record, and his competent and credible lay statements, the Veteran has met the requirements for compensation for certain disabilities due to undiagnosed illnesses and his symptoms became manifest to a degree of 10 percent or more not later than December 31, 2016.

In resolving all doubt in favor of the Veteran, service connection for a disability manifested by fatigue, constant headache, muscle aches and joint pain due to an undiagnosed illness must be granted.


ORDER

Service connection for fatigue, constant headache, muscle aches, and joint pain, claimed as due to an undiagnosed illness is granted.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


